DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

The instant application having application No. 17/845,527 of FREDERICK et al. for “PROXIMITY DETECTION SYSTEM AND METHOD AND COLLISION AVOIDANCE SYSTEM AND METHOD USING PROXIMITY DETECTION” filed on June 21, 2022 has been examined.
Claims 1-20 are pending.

Drawings
Drawings Figures 1-7 submitted on June 21, 2022 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 21, 2022 is being considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,380,205 B2. The difference between patented narrow claim 1 and the pending broader claim 1 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrow claim 1 anticipate the broader claimed limitations of the instant application’s claim 1, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 17/845,527:
U.S. Patent No. 11,380,205 B2:
Claim 1: A method of proximity detection, comprising: generating a first magnetic field and second magnetic field; determining a strength of the first and the second magnetic fields, respectively; generating an alarm if the strength of the first magnetic field is above a first predetermined threshold and the strength of the second magnetic field is not above a second predetermined threshold.









Claim 1: A method, comprising the steps of: generating, by a magnetic field generator, a magnetic field during a first time period; sensing by an alarm device the magnetic field and generating a response signal during a second time period; and sensing by the magnetic field generator for the response signal within a second time period, wherein the second time period comprises a plurality of time portions; wherein the alarm device generates the response signal during a first number of time portions when the alarm device detects the magnetic field at a first strength and generates the response signal during a second number of time portions when the alarm device detects the magnetic field at a second strength.


In view of the above, since the subject matters recited in the claim 1 of the instant application was fully disclosed in and covered by claim 1 of U.S. Patent No. 11,380,205 B2, allowing the 1 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.


Claim 1 is non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,769,955 B2. The difference between patented narrow claim 10 and the pending broader claim 1 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrow claim 10 anticipate the broader claimed limitations of the instant application’s claim 1, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 17/845,527:
U.S. Patent No. 10,769,955 B2:
Claim 1: A method of proximity detection, comprising: generating a first magnetic field and second magnetic field; determining a strength of the first and the second magnetic fields, respectively; generating an alarm if the strength of the first magnetic field is above a first predetermined threshold and the strength of the second magnetic field is not above a second predetermined threshold. 















Claim 10: A method of collision avoidance, the method comprising generating a magnetic field by a magnetic field generator associated with a hazardous machine; generating a response signal from a worker alarm; pressing a switch on the worker alarm device; transmitting a request from the worker alarm device to the magnetic field generator to designate the worker alarm device as an operator of the hazardous machine; designating the worker alarm device as an operator of the hazardous machine; and generating a worker alarm if the worker alarm device detects the strength of the magnetic field is above a predetermined threshold strength and the worker alarm device is not designated an operator of the hazardous machine and not generating a worker alarm if the worker alarm device is designated an operator of the hazardous machine; silencing the worker alarm if the response signal is from the designated worker alarm.


In view of the above, since the subject matters recited in the claim 1 of the instant application was fully disclosed in and covered by claim 10 of U.S. Patent No. 10,769,955 B2, allowing the 1 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.



Claim 1 is non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,467,902 B2. The difference between patented narrow claim 10 and the pending broader claim 1 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrow claim 10 anticipate the broader claimed limitations of the instant application’s claim 1, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 17/845,527:
U.S. Patent No. 10,467,902 B2:
Claim 1: A method of proximity detection, comprising: generating a first magnetic field and second magnetic field; determining a strength of the first and the second magnetic fields, respectively; generating an alarm if the strength of the first magnetic field is above a first predetermined threshold and the strength of the second magnetic field is not above a second predetermined threshold. 














Claim 10: A method of collision avoidance, the method comprising generating a magnetic field by a magnetic field generator associated with a hazardous machine; generating a response signal from a worker alarm; receiving the response signal by a hazardous machine alarm device associated with the magnetic field generator; generating a hazardous vehicle alarm if the response signal indicates that the strength of the magnetic field at the worker alarm is above a predetermined threshold; pressing a switch on the worker alarm device; transmitting a request from the worker alarm device to the magnetic field generator to designate the worker alarm device as an operator of the hazardous machine; designating the worker alarm device as an operator of the hazardous machine; and silencing the vehicle alarm if the response signal is from the designated worker alarm.


In view of the above, since the subject matters recited in the claim 1 of the instant application was fully disclosed in and covered by claim 10 of U.S. Patent No. 10,467,902 B2, allowing the 1 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.



Claim 1 is non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 21 of U.S. Patent No. 9,466,216 B2. The difference between patented narrow claim 21 and the pending broader claim 1 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrow claim 21 anticipate the broader claimed limitations of the instant application’s claim 1, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 17/845,527:
U.S. Patent No. 9,466,216 B2:
Claim 1: A method of proximity detection, comprising: generating a first magnetic field and second magnetic field; determining a strength of the first and the second magnetic fields, respectively; generating an alarm if the strength of the first magnetic field is above a first predetermined threshold and the strength of the second magnetic field is not above a second predetermined threshold. 














Claim 21: A method, comprising the steps of: generating by a magnetic field generator a magnetic field for a first predefined time period; sensing by an alarm device the magnetic field and generating a radio frequency response signal, the radio frequency response signal being a first length of time when the alarm device detects the magnetic field at a first strength, and the radio frequency response signal being a second length of time when the alarm device detects the magnetic field at a second strength; and sensing by the magnetic field generator for the radio frequency response signal within a second predefined time period, wherein the second predetermined time period comprises a plurality of time portions; wherein the first strength is less than the second strength, the first length of time is shorter than the second length of time, and the radio frequency response signal of the first length of time appears in less than all of the plurality of the time portions and the radio frequency response signal of the second length of time appears in all of the plurality of time portions, wherein the method is for avoiding collision.


In view of the above, since the subject matters recited in the claim 1 of the instant application was fully disclosed in and covered by claim 21 of U.S. Patent No. 9,466,216 B2, allowing the 1 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.



Claim 1 is non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 8,847,780 B2. The difference between patented narrow claim 2 and the pending broader claim 1 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrow claim 2 anticipate the broader claimed limitations of the instant application’s claim 1, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 17/845,527:
U.S. Patent No. 8,847,780 B2:
Claim 1: A method of proximity detection, comprising: generating a first magnetic field and second magnetic field; determining a strength of the first and the second magnetic fields, respectively; generating an alarm if the strength of the first magnetic field is above a first predetermined threshold and the strength of the second magnetic field is not above a second predetermined threshold. 














Claim 2: A method for detecting proximity for complex work environments for detecting the presence of a worker or operator wearing an alarm device in a potentially hazardous location at a work site having a plurality of vehicles, comprising the steps of: providing each of the vehicles with a plurality of magnetic field generators each of the plurality of magnetic field generators adapted to generate ping pulses of a magnetic field; generating with a magnetic field generator ping pulses of a magnetic field; providing a plurality of alarm devices located on the persons of a plurality of workers and/or operators, each device being sensing the ping pulse magnetic field in which the device is located and generate an echo response signal after a predetermined echo time delay; the plurality of magnetic field generators receiving the echo response signals, and in response to receiving the echo response signal during a window of time corresponding to the predetermined echo time delay, generating a burst of the magnetic field ping pulses, the burst of ping pulses being of predetermined duration and being generated at semi-random time intervals; the plurality of magnetic field generators, in response to receiving the echo response signal during a window of time corresponding to the predetermined echo time delay for each of the ping pulses of the burst, identifying that the device is located in a particular magnetic field generated by one of the plurality of magnetic field generators.


In view of the above, since the subject matters recited in the claim 1 of the instant application was fully disclosed in and covered by claim 2 of U.S. Patent No. 8,847,780 B2, allowing the 1 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.


Claim 1 is non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,810,390 B2. The difference between patented narrow claim 1 and the pending broader claim 1 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrow claim 1 anticipate the broader claimed limitations of the instant application’s claim 1, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 17/845,527:
U.S. Patent No. 8,810,390 B2:
Claim 1: A method of proximity detection, comprising: generating a first magnetic field and second magnetic field; determining a strength of the first and the second magnetic fields, respectively; generating an alarm if the strength of the first magnetic field is above a first predetermined threshold and the strength of the second magnetic field is not above a second predetermined threshold. 











Claim 1: A method for providing a proximity warning comprising: generating a plurality of magnetic fields, wherein the plurality of magnetic fields define a warning zone in which a warning is to be issued and a silent zone in which a warning is not to be issued, wherein at least one of the warning zone and the silent zone have a shape that is different than a shape of the individual magnetic fields; determining a location of a detector device with respect to the warning zone and silent zone, wherein the location is determined by detecting at least one of the plurality of magnetic fields using the detector device; determining whether a warning is to be issued based on whether the detector device is located in the warning zone or the silent zone; and if it is determined to issue a warning, issuing the warning.


In view of the above, since the subject matters recited in the claim 1 of the instant application was fully disclosed in and covered by claim 1 of U.S. Patent No. 8,810,390 B2, allowing the 1 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.


Claim 1 is non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,446,277 B2. The difference between patented narrow claim 1 and the pending broader claim 1 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrow claim 1 anticipate the broader claimed limitations of the instant application’s claim 1, thus, they are not patentably distinct from each other as set forth in the table herein below:

Pending App. No. 17/845,527:
U.S. Patent No. 8,446,277 B2:
Claim 1: A method of proximity detection, comprising: generating a first magnetic field and second magnetic field; determining a strength of the first and the second magnetic fields, respectively; generating an alarm if the strength of the first magnetic field is above a first predetermined threshold and the strength of the second magnetic field is not above a second predetermined threshold. 











Claim 1: A method for providing a proximity warning comprising: generating a plurality of magnetic fields defining a plurality of zones, wherein each of the plurality of magnetic fields at least partially overlaps at least one other of the plurality of magnetic fields, and wherein each of the plurality of zones is defined by a particular combination of the presence or absence of single or multiple magnetic fields of the plurality of magnetic fields, each zone being either a warning zone in which a warning is to be issued or a silent zone in which a warning is not to be issued; determining a location of a detector device with respect to the plurality of magnetic fields, wherein the location is determined by detecting at least one of the plurality of magnetic fields using the detector device; determining whether a warning is to be issued based on a particular one of the zones in which the detector device is located, wherein it is determined to issue a warning if the detector device is located in a warning zone and it is determined to not issue a warning if the detector device is located in a silent zone; and if it is determined to issue a warning, issuing the warning.


In view of the above, since the subject matters recited in the claim 1 of the instant application was fully disclosed in and covered by claim 1 of U.S. Patent No. 8,446,277 B2, allowing the 1 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.


Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.
The related art of U.S. Publication No. 2003/0151508 A1 of Frame discloses a system and method, comprising: a vehicle on a construction (as described in Abstract and Paragraphs 0011-0013); codes or communication information to identify authorized workers are entered. This can be accomplished via the data entry 72 or preprogrammed at the time of manufacture. In step 206, the vehicle based unit transmits a signal to communicated with any worker carried portable unit 40 that is within it's work zone. The signal strength is adjusted to define the work zone based on the vehicle and the type of work site. In step 208, a determination is made as to whether a return signal is received. This may be in the form of a signal having a code that identifies the worker carried portable unit 40. If the determination is negative meaning no worker is within the work area 80, the process loops back to step 206. The steps 206 and 208 are continuously performed until a return signal is received. From an affirmative determination is step 208, a determination is made in step 210 as to whether the return signal identifies an authorized worker or not. If the determination is affirmative, the process loops back to step 206. The steps 206, 208 and 210 continuously repeat until an unauthorized worker is identified as being within the work zone of the vehicle based unit. An unauthorized worker leads to an affirmative determination in step 210. From an affirmative determination in step 210, the process proceeds to step 212 in which the alarm is activated in the vehicle based unit 24 to warn the vehicle operator of the unauthorized worker in the work zone 80. The vehicle based unit sends a signal to the portable unit to activate the portable unit alarm to also warn the worker that he is in a work zone in which he is not authorized to be in. In step 214, a determination is made as to whether the work zone area 80 has been cleared of the unauthorized worker. If the determination is negative in step 214, a determination is made in step 216 as to whether the vehicle operator has manually overridden the alarm. If the determination in step 216 is negative, the process loops back to step 212 and both alarms remain activated. From affirmative determinations in either steps 214 or 216, the process proceeds to step 218 in which the alarm of the vehicle based unit is reset. The process then loops back to step 206 (as shown in Figure 4 and described in Paragraph 0022).

Also, the related art of U.S. Publication No. 2006/0087443 A1 of Frederick et al. discloses a system, comprising: a vehicle (system for Continuous Miners (CMs) 8 as described in Abstract and Paragraphs 0016-0017); a first field generator that generates a first magnetic field; a second field generator that generates a second magnetic field; and an alarm device that sends response signals (since Frederick disclosure pluralities of CMs 8 with corresponding magnetic fields generators and pluralities of workers with corresponding receivers 53 and alarms as described in Paragraphs 0008, 0013, 0032, 0052-0053, and 0069, Frederick disclosure meets the claimed limitations [i.e. a first field generator that generates a first magnetic field; a second field generator that generates a second magnetic field; and an alarm device that sends response signals] as presented), the alarm device being configured to determine a strength of the first and the second magnetic fields, respectively (receivers 53 detecting of magnetic field marker strength that defines the warning zone and transmit a response to CMs 8 as described in Paragraphs 0018-0019, 0020, 0023, and 0060, Frederick disclosure meets the claimed limitations [i.e. alarm device being configured to determine a strength of the first and the second magnetic fields] as presented).
Further, the related art of U.S. Publication No. 2005/0122218 A1 of Goggin discloses a collision avoidance system (system shown in figures 1-8), comprising: a vehicle (Vehicle as described in Paragraph 0006); wherein an alarm device generates a response signal of a first length of time when the alarm device detects the magnetic field at a first strength (warning device activating a warning tone when object detected in the particular warning range as described in Paragraph 0025), wherein the alarm device generates a response signal of a second length of time when the alarm device detects the magnetic field at a second strength (warning device activate a warning tone when object detected inside the particular range [i.e. object move within front of the vehicle] a particular danger alert tone is activated and the warning device lock on the object and continue to issue the particular warning alert tone until the object is leaves the range as described in Paragraphs 0025), and wherein the first strength is different from the second strength and the first length of time is different from the second length of time (as implied by the described in Paragraph 0025 the described warning tones for warning tone and particular danger alerts tone are different, which the corresponding times are also different lengths; See also Paragraphs 0020-0021 and 0023-0024).

U.S. Patent No. 5,767,669 to Hansen et al, discloses a position and orientation of remote sensors is determined using pulsed magnetic fields generated from a fixed location. Pulsed magnetic fields are sequentially generated from a plurality of spatially independent components defining a source coordinate frame. The pulsed magnetic fields are sensed by a remote sensor having a plurality of passive field sensing elements. Eddy current distortions are sensed separately and subtracted by the system. The system measures the effect of metallic objects present in the environment and dynamically adjusts the measured values accordingly. The sensed magnetic fields, free of eddy current distortion, are used in order to calculate the position and orientation of the remote object. The system shortens the duration of pulsed magnetic fields and operates correctly at much further distances for the same energy output as compared to known systems. 
 
U.S. Patent No. 6,686,881 B1 to Lu et al, discloses a method, apparatus, article of manufacture, and a memory structure for tracking assets. The method comprises the steps of generating a magnetic field at the base station, receiving a radio signal transmitted from the remote station disposed at a location, and determining a distance from the base station to the location from the received radio signal transmitted from the remote station. In another embodiment of the invention, the method comprises the steps of remotely sensing a magnetic field generated by a base station, measuring an intensity of the sensed magnetic field, and transmitting a radio signal from the remote station to the base station as an indication of a distance between the base station and the remote station. The apparatus comprises tracking system having a magnetic field generator, a receiver for receiving a signal from a remote station indicative of a distance between the base station and the remote station, and a processor, coupled to the magnetic field generator and the receiver, the processor for determining a distance from the remote location to the base station from the received signal. In one embodiment, the processor is embodied in discrete components, which generate a signal proportional to the distance between the remote location and the base station. In another embodiment, the processor includes a digital processing unit communicatively coupled to a memory having instructions for computing the distance between the remote location and the base station from the received signal. 

U.S. Patent No. 6,963,278 B2 to Frame, discloses an apparatus for enhancing the safety in a work zone surrounding operating equipment including: a portable unit carried by a worker used for identifying the worker within said work zone and for providing information about the worker; and a control unit carried by the operating equipment for communicating with the portable unit carried by the worker in the work zone, said control unit distinguishing between an authorized worker and an unauthorized worker in said work zone, said control unit communicating with said portable unit to cause said portable unit to warn an unauthorized worker within said work zone.

US. Patent No. 7,890,235 B2 to Self et al, discloses a system for controlling operation of a work machine, the system comprising: a signal system, positionable at a remote location from the work machine, comprising: a signal generator adapted to generate a control signal; a work tool, comprising a plurality of operational characteristics, operatively connected to the work machine and adapted for operation in response to the control signal from the signal system; a controller assembly supported by the work machine comprising: a receiver assembly adapted to detect the control signal from the signal generator; and a processor adapted to determine a location of the signal system relative to the receiver assembly using the detected control signal and to change at least one of the plurality of operational characteristics of the work tool based upon the position of the signal system relative to the receiver assembly.

U.S. Publication No. 2006/0180094 A1 of Viggiano, discloses an electronic containment apparatus for and method of controlling the movement of an animal relative to a protected area employs magnetic fields for designating exclusion or containment areas within a household. The animal is provided with a collar, which includes a magnetic marker designed to perturb a magnetic field produced by an exclusion unit's magnetic field generator. The exclusion unit produces stimuli to which the animal responds, but to which humans do not respond.

U.S. Publication No. 2006/0271263 A1 of Self et al, discloses a system for controlling operation of a work machine, the system comprising: a signal system, positionable at a remote location from the work machine, comprising: a signal generator adapted to generate a control signal; a controller assembly supported by the work machine comprising: a receiver assembly adapted to detect the control signal from the signal generator; a processor adapted to determine a location of the signal system relative to the receiver assembly using the detected control signal and to change an operational characteristic of the work machine based upon either the control signal or the determined location of the signal system relative to the receiver assembly.

US. Publication No. 2010/0280662 A1 of Dasilva et al, discloses a robotic system comprising: a robot having a total number of degrees of freedom (DOF) equal to at least n; an under actuated tendon-driven finger driven by n or fewer tendons via at least one actuator, and having n DOF, the tendon-driven finger having at least two joints; a plurality of sensors each adapted for measuring tension on a corresponding one of the tendons; and a controller in electrical communication with the sensors and the robot, and adapted for receiving and processing the measured tensions from the sensors, as well as for controlling an actuation of the finger via the at least one actuator; wherein the controller converts at least one of commanded joint torques and command joint behaviors into appropriate calculated tendon tensions, and controls the at least one actuator to achieve the calculated tendon tensions in the tendons, thereby eliminating an unconstrained slack space that would otherwise exist using only position control of the tendons.

U.S. Publication No. 2003/0020645 A1 of Akiyama, discloses in an infrared remote control system including an infrared remote-controlled illumination unit having an illumination, at least one infrared remote-controlled electrical unit, a first infrared remote control transmitter for the illuminator and at least one second infrared remote control transmitter for the infrared remote-controlled electrical unit, the infrared remote- controlled illumination unit is constructed by a receiving unit for receiving an infrared control signal from one of the first and second infrared remote control transmitters, a driver for driving the illuminator; a retransmitting unit for retransmitting the infrared control signal to the infrared remote-controlled electrical unit, and a control unit for determining whether the infrared control signal received by the receiving unit is generated from the first infrared remote control transmitter or from the second infrared remote control transmitter, so that the control unit operates the driver to turn ON or OFF the illuminator when the infrared control signal is generated from the first infrared remote control transmitter, and the control unit operates the retransmitting unit to retransmit the infrared control signal to the second infrared-controlled electrical unit when the infrared control signal is generated from the second infrared remote control transmitter.

U.S. Publication No. 2004/0155809 A1 of Eyer, discloses a method and apparatus for communication of infrared pulse sequences, typically emitted by remote control units associated with audio/video equipment, across a wired or wireless home network. One embodiment of the invention allows one audio/video device to receive a data code sequence from a remote control unit programmed to communicate with another audio/video device and pass on to other audio/video device messages/commands to control the second audio/video device.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	/SISAY YACOB/						November 05, 2022           Primary Examiner, Art Unit 2685